*573The opinion of the court was delivered by
Voorhees, J.
This is an application made by the plaintiff for a rule dismissing the demurrer filed by the defendant to the amended replication of the plaintiff because of the failure of the defendant to serve a printed state of the case, and to bring the demurrer on for argument.
Under the Practice act, either party to a demurrer may bring it on for argument (Comp. Stat., p. 4094, § 130), but this section does not provide that the demurrant shall notice it for argument or serve the printed case.
Eule 31 of this court provides that the party moving such case for argument shall prepare the state of the case. Under these authorities the motion must be dismissed, with costs.